DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 21-26 and 28-40 have been considered but are moot in view of the new ground(s) of rejection set forth.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-26 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nakil et al. US (2015/0244617) in view of Zhang US (2014/0146817), further in view of Asano et al. US (2002/0161918), and further in view of CHU US (2014/0317616). 

Regarding Claim 21, Nakil discloses a method for routing, comprising: receiving, by a network device (see Fig. 1, TOR switch 16A & Para [0054] i.e., TOR switches 16 may be network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality), a first encapsulated packet addressed to the network device, see Para [0059] i.e., packets transferred between server 12a to server 12x are processed and received via TOR switches 16A,16N & [0061] i.e., flow trace packet forwarded to the first next hop of path 27A i.e., TOR switch 16A) & [0095]). 

wherein the first encapsulated packet comprises an inner packet comprising a VARP Internet Protocol (IP) address, (see Para’s [0010] i.e., Virtual network elements encapsulate packets generated or consumed by instances of the application in the virtual network domain in a tunnel header that includes addresses that conform to the physical network addressing scheme. Accordingly, and hereinafter, a packet generated or consumed by application instances may be referred to as an in “inner packet” & [0059] i.e., packets according to an invariant selection of the packet header fields (i.e. “inner packet”), including source IP address, destination IP address (i.e., “VARP IP address”), IP protocol (IPv4) or next header (IPv6), transport layer source port, and/or transport layer destination port, for example). 

Wherein the network device maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses (see Fig. 3 i.e., RT table 56B of TOR 58A maintains a plurality of VARP IP addresses similar to RT table 56A & Para’s [0133-0134] i.e., Rt table containing routing information for packets, which described a topology of a network. Routing Table 56A may be for example, a table of packet destination Internet protocol (IP) addresses and the corresponding next hop & [0139] i.e., Tors 58 looks up packets destination IP address in IP addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup)

decapsulating, by the network device (see Fig. 1, TOR switch 16A), the first encapsulated packet to obtain a destination address of the inner packet, (see Para’s [0012] i.e., decapsulate packets, [0095] i.e., Encapsulation and/or de-capsulation of virtual network packets within physical network packets may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16, [0139], & [0181])
processing, by the network device (see Fig. 1, TOR switch 16A) and based at least in part on the destination address (see Para’s [0059] i.e., destination IP address), the inner packet to obtain a rewritten inner packet comprising a destination address, (see Fig. 2A & Para [0095] i.e., In one example, network packets, e.g., layer three (L3) IP packets or layer two (L2) (i.e., MAC) Ethernet packets generated or consumed by the instance of applications executed by virtual machine 36 within the virtual network domain may be encapsulated in another packet e.g., another IP or Ethernet packet) that is transported by the physical network. As another example, encapsulation and de-capsulation functions may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 that is one hop removed from the application instance that originated the packet. Thus, the MAC frame will be rewritten at the TOR switch 16A for routing to the server 2 or server X based on encapsulation). 
see Fig. 9 & Para’s [0058] i.e., inner packet is encapsulated by an outer IP header & [0095] i.e., Ethernet packets generated or consumed by the instances of applications executed by virtual machines 36 within the virtual network domains may be encapsulated in another packet (e.g., another IP or Ethernet packet) that is transported by the physical network. The packet transported in a virtual network may be referred to herein as an "inner packet" while the physical network packet may be referred to herein as an "outer packet". As another example, encapsulation and de-capsulation functions may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 & [0186-0187] i.e., VxLAN packet 280 as an example flow trace packet communicated by the first TOR switch 16A to the second server 12x)
and routing, by the network device (see Para [0054] i.e., TOR switches 16 may be network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality), the second encapsulated packet towards a destination identified by the destination address, (see Para’s [0056-0057] i.e., TOR switch routes packets through the physical network according to the Destination IP address in the header of the packet & [0059] i.e., Packets belonging to a packet flow allocated to path 27A, for example, traverse path 27A to reach server 12X & [0188] i.e., In some cases, the tunnel endpoint may allocate a packet flow to any one of a plurality of equal-cost multipaths to reach a packet flow destination). 

see Fig.’s 1-2A & Para [0057] i.e., Destination IP address & [0059] i.e., Packets belonging to a packet flow allocated to path 27A, for example, traverse path 27A to reach server 12X & [0188]), Nakil does not disclose the packet comprising a VARP address for routing the packet to the destination address, the VARP address is a media access control (MAC) address, the VARP address is associated with a Virtual Tunnel End Point (VTEP) executing on the network device, and with a first layer 2 domain and the existence of the VARP address in the received inner packet alerts the network device that the inner packet requires routing to a second layer 2 domain and wherein the destination is in the second layer 2 domain. However the limitation would be rendered obvious in view of Zhang US (2014/0146817).  

Zhang discloses a packet (see Fig. 2 i.e., VXLAN encapsulation packet 260 & 270) comprising a VARP address (see Fig. 2 i.e., Inner MAC DA 271) for routing the packet to a destination address (see Para’s [0022] i.e., inner MAC destination address (DA) 271)

the VARP address is a media access control (MAC) address (see Para [0022] i.e., inner MAC destination address (DA) 271)

the VARP address is associated with a Virtual Tunnel End Point (VTEP) executing on the network device (see Fig. 1, VTEP executing on server device 150 & Fig. 2, VTEP 252), and with a first layer 2 domain (see Fig. 2 & Para [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks, [0018-0019] & [0022])

and the existence of the VARP address (see Fig. 2 i.e., Inner MAC DA 271) in the received inner packet (see Fig. 2, VXLAN encapsulation packet 260 & 270) alerts the network device that the inner packet requires routing to a second layer 2 domain (see Para’s [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks, [0018-0019] i.e., The embodiments include a VXLAN VTEP (e.g., at a server with one or more VMs) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains. Additionally, the VTEP exposes the VM’s IP address to external switches/routers but hides the VM’s MAC address from external switches/routers by replacing the VM’s MAC address with the VTEP’s MAC address in communication between a VXLAN domain and the external domain & [0022-0024] & [0029]). 

wherein the destination is in the second layer 2 domain (see Figures 1-2 & Para’s [0016] i.e., VMs 154 belong to different VXLAN domains, [0024] i.e., the incoming packet is destined to an external client or component in an external domain, e.g., a VLAN domain, other non-VXLAN domain, or another different VXLAN domain (i.e., second L2 domain) & Para [0018] i.e., The embodiments include a VXLAN VTEP (e.g., at a server with one or more VMs) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains & [0019] i.e., Fig. 2 illustrates an embodiment system 200 for VXLAN inter-domain communications (or communications between different domains) & [0029]). 

Zhang suggests the VXLAN VTEP 252 (see Fig. 2) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains, (see Para’s [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks & [0018]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing for the network routing performed in Nakil who discloses routing VXLAN packets from a first server to a second server via a first TOR switch, to route the received packets  according to the VARP address associated with a VTEP in the received packets of Zhang because the motivation lies in Zhang that the VXLAN VTEP is configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains using VXLAN technology. 



Asano discloses receiving, by a network device (see Fig. 14 i.e., Router 14), a first encapsulated packet addressed to the network device, (see Para’s [0017] i.e., When the destination MAC address comparison unit 14e determines that the received packet is addressed to the router 14 & [0021] i.e., The router 14 receives the packet, extracts the destination MAC address from the packet (i.e., “first encapsulated packet”)) 

wherein the first encapsulated packet comprises an inner packet comprising a VARP address and a VARP IP address, (see Para [0021] i.e., The router 14 receives the packet, extracts the destination MAC address (i.e., “VARP address”) from the packet (i.e., “first encapsulated packet”), and determines whether or not the received packet is addressed to the router 14. When the received packet is addressed to the router 14…Subsequently the router 14 extracts the destination IP address “192.177.2.1” from the header of the packet (i.e., “VARP IP address”)) 

wherein the network device (see Fig. 14 i.e., Router 14) maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., the router 14 refers to the ARP table illustrated in Fig. 17 and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address & [0074])

wherein the VARP IP address is one of the plurality of VARP IP addresses, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., Subsequently, the router 14 extracts the destination IP address “192.177.2.1” from the header of the packet…Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, & [0074])

wherein the VARP IP address is associated with the VARP address, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address & [0074])

Asano further discloses decapsulating, by the first network device (see Fig. 14 i.e., Router 14), the first encapsulated packet to obtain the VARP address of the inner packet (see Para’s [0017] & [0021] i.e., the router 14 receives the packet, extracts the destination MAC address from the packet, and determines whether or not the received packet is addressed to the router 14). 

Asano further discloses processing, by the network device (see Fig. 14 i.e., Router 14) and based at least in part on the VARP address, the inner packet to obtain a rewritten inner packet comprising a destination address (see Para’s [0017] & [0021] i.e., The router 14 receives the packet, extracts the destination MAC address from the packet (i.e., “processing”), and determines whether or not the received packet is addressed to the router 14…Subsequently, the router 14 extracts the destination IP address from the header of the packet…Thereafter, the router 14 refers to the ARP table as illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet (i.e., “rewritten packet”) with the MAC address corresponding to the destination IP address). 

and wherein the destination address replaces the VARP address in a rewritten inner packet, (see Fig. 15 i.e., 14j, Fig. 17 & Para’s [0017] i.e., the MAC-address replacement unit 14j replaces the destination MAC address in the packet with a MAC address of a destination host, [0021] i.e., Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address)

(Asano suggests the router 14 replaces the destination MAC address in the packet with the acquired MAC address for properly routing the packet to its appropriate destination according to the determined destination MAC address acquired by the router, (see Para’s [0017] & [0021])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the routing of the encapsulated packet from the TOR switch to its appropriate destination as disclosed in Nakil in view of Zhang to implement the ARP table of the router 14 disclosed in Asano who discloses the router uses the ARP table for determining a destination MAC address corresponding to a destination IP address extracted from the header of a received packet based on an IP address to MAC address mapping in the ARP table because the motivation lies in Asano for replacing by the router, the destination MAC address in the packet with the acquired MAC address for properly routing the packet to its appropriate destination according to the determined destination MAC address acquired by the router. 



CHU discloses wherein a source address in a rewritten inner packet is a VARP address (see Para’s [0042] i.e., When the TOR switch 80 receives an 802.1q packet, with destination address A and source address B, from an attached device, it will first consult its forwarding table. The forwarding table indicates that address A is attached to TOR switch 82. It will attach an outer header to the incoming 802.1 packet as specified in the 802.1ah standard & [0043] i.e., According to the illustrated example, the outer header includes the following elements: a backbone source address B-SA, which is the Ethernet address (i.e., “VARP address”) of the ingress BEB (i.e., the TOR switch 80)).

(CHU suggests the TOR switch 80 includes information in the packet such as the source address which is forwarded to a TOR switch 82 for indicating the source of the packet in order for the TOR switch 82 to route the packet to its appropriate destination according to the received routing information in the packet, (see Para’s [0042-0043])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the routing of the encapsulated packet from the TOR switch to its appropriate destination as disclosed in Nakil in view of Zhang, and further in view of Asano to include 

Regarding Claim 22, the combination of Nakil in view of Zhang discloses the method of claim 21, wherein the inner packet is encapsulated in the first encapsulated packet using a Virtual Extensible Local Area Network (VXLAN) protocol, (Nakil, see Fig. 9 & Para’s [0186-0187] i.e., VxLAN packet 280). 

Regarding Claim 23, the combination of Nakil in view of Zhang discloses the method of claim 22, wherein the network device is associated with a first virtual network identifier (VNI) (Nakil, see Para [0187]), and wherein the destination is associated with a second VNI, (Nakil, see Para [0189]).

Regarding Claim 24, the combination of Nakil in view of Zhang discloses the method of claim 21 wherein the inner packet comprises a Media Access Control (MAC) frame, (Nakil, see Para [0054] & [0057] i.e., destination MAC and IP addresses). 

Nakil, see Para’s [0054] i.e., layer 2 & [0187]), and wherein the second VNI is associated with a second layer 2 domain, (Nakil, see Para’s [0095] i.e., layer 2 & [0189]). 

3Application No.: Not Yet Assigned Docket No.: 18055/017003Regarding Claim 26, the combination of Nakil in view of Zhang discloses the method of claim 21, wherein the network device comprises a first routing table portion for an underlay network and a second routing table portion for an overlay network (Nakil, see Para’s [0004] i.e., manage overlay networks, [0119-0120], [0139] i.e., routing table 56B, 56C in TOR switches & [0143-0145]) i.e., routing information bases 84-84N), and wherein the second routing table portion comprises information relating each of a plurality of IP network segments to one of a plurality of layer 2 domains, (Nakil, see Para’s [0143-0144]) i.e., peering links 87). 

Regarding Claim 28, Nakil discloses a method for routing, comprising: receiving, from a source (see Fig. 1, Server 12A) and by a first network device (see Fig. 1, TOR switch 16A), a first encapsulated packet addressed to the first network device, (see Para [0059] i.e., packets transferred between server 12a to server 12x are processed and received via TOR switches 16A, 16N & [0061] i.e., flow trace packet forwarded to the first next hop of path 27A i.e., TOR switch 16A) & [0095]). 

wherein the first encapsulated packet comprises a first virtual network identifier (VNI) (see Fig. 9, VNI 292 & Para [0187]) and an inner packet comprising a VARP IP address (see Para [0059] i.e., destination IP address), and a destination address associated with a destination, (see Para’s [0010] i.e., Virtual network elements encapsulate packets generated or consumed by instances of the application in the virtual network domain in a tunnel header that includes addresses that conform to the physical network addressing scheme. Accordingly, and hereinafter, a packet generated or consumed by application instances may be referred to as an in “inner packet” & [0059] i.e., packets according to an invariant selection of the packet header fields (i.e. “inner packet”), including source IP address, destination IP address (i.e., “VARP IP address”), IP protocol (IPv4) or next header (IPv6), transport layer source port, and/or transport layer destination port, for example). 

Wherein the network device maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses (see Fig. 3 i.e., RT table 56B of TOR 58A maintains a plurality of VARP IP addresses similar to RT table 56A & Para’s [0133-0134] i.e., Rt table containing routing information for packets, which described a topology of a network. Routing Table 56A may be for example, a table of packet destination Internet protocol (IP) addresses and the corresponding next hop & [0139] i.e., Tors 58 looks up packets destination IP address in IP addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup)

and decapsulating, by the first network device (see Fig. 1, TOR switch 16A), the first encapsulated packet to obtain the destination address of the inner packet, (see Para’s [0012] i.e., decapsulate packets, [0095] i.e., Encapsulation and/or de-capsulation of virtual network packets within physical network packets may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 & [0181]).

processing, on the first network device (see Fig. 1, TOR switch 16A or Fig. 3, TOR switch 58A) and based at least in part on the destination address (see Para’s [0059] i.e., destination IP address), the inner packet to obtain a first rewritten inner packet comprising the destination address, (see Fig. 2A & Para [0095] i.e., In one example, network packets, e.g., layer three (L3) IP packets or layer two (L2) (i.e., MAC) Ethernet packets generated or consumed by the instance of applications executed by virtual machine 36 within the virtual network domain may be encapsulated in another packet e.g., another IP or Ethernet packet) that is transported by the physical network. As another example, encapsulation and de-capsulation functions may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 that is one hop removed from the application instance that originated the packet. Thus, the MAC frame will be rewritten at the TOR switch 16A for routing to the server 2 or server X based on encapsulation). 

and a second network device address associated with a second network device, (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device & Para’s [0138-0139] i.e., Similarly, each of TORs 58 receives Internet Protocol (IP) packets through its network interface, reads the packets’ destination IP address, looks up these addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup). 

generating, by the first network device (see Fig. 1, TOR switch 16A or Fig. 3, TOR switch 58A), a second encapsulated packet comprising the first rewritten inner packet and a second VNI (see Fig. 9, VNI 292 & Para [0187]), (see Fig. 9 & Para’s [0058] i.e., inner packet is encapsulated by an outer IP header & [0095] i.e., Ethernet packets generated or consumed by the instances of applications executed by virtual machines 36 within the virtual network domains may be encapsulated in another packet (e.g., another IP or Ethernet packet) that is transported by the physical network. The packet transported in a virtual network may be referred to herein as an "inner packet" while the physical network packet may be referred to herein as an "outer packet". As another example, encapsulation and de-capsulation functions may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 & [0186-0187] i.e., VxLAN packet 280 as an example flow trace packet communicated by the first TOR switch 16A to the second server 12x)

routing, by the first network device (see Para [0054] i.e., TOR switches 16 may be network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality), the second encapsulated packet to the second network device, (see Para’s [0095] & [0138-0139] i.e., Similarly, each of TORs 58 receives Internet Protocol (IP) packets through its network interface, reads the packets’ destination IP address, looks up these addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup). 

receiving, by the second network device (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device), the second encapsulated packet, (see Para’s [0095] & [0139] i.e., each of TORs 58 forwards the packets according to the result of the lookup and will therefore be received by the second TOR switch) 

decapsulating (see Para [0095] i.e., de-capsulating at TOR switch), by the second network device, the second encapsulated packet to obtain the first rewritten inner packet, (see Fig. 9 & Para’s [0058] i.e., inner packet is encapsulated by an outer IP header & [0095] i.e., Ethernet packets generated or consumed by the instances of applications executed by virtual machines 36 within the virtual network domains may be encapsulated in another packet (e.g., another IP or Ethernet packet) that is transported by the physical network. The packet transported in a virtual network may be referred to herein as an "inner packet" while the physical network packet may be referred to herein as an "outer packet". As another example, encapsulation and de-capsulation functions may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 & [0186-0187] i.e., VxLAN packet 280 as an example flow trace packet communicated by the first TOR switch 16A to the second server 12x).
see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device) and based at least in part on the destination address (see Para [0139]), the first rewritten inner packet to obtain a second rewritten inner packet comprising the destination address, (see Para’s [0095] & [0138-0139] i.e., Similarly, each of TORs 58 receives Internet Protocol (IP) packets through its network interface, reads the packets’ destination IP address, looks up these addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup). 

4Application No.: Not Yet Assigned Docket No.: 18055/017003generating, by the second network device (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device), a third encapsulated packet comprising a third VNI and the second rewritten inner packet, (see Fig. 9 & Para’s [0058] i.e., inner packet is encapsulated by an outer IP header & [0095] i.e., Ethernet packets generated or consumed by the instances of applications executed by virtual machines 36 within the virtual network domains may be encapsulated in another packet (e.g., another IP or Ethernet packet) that is transported by the physical network. The packet transported in a virtual network may be referred to herein as an "inner packet" while the physical network packet may be referred to herein as an "outer packet". As another example, encapsulation and de-capsulation functions may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 & [0186-0187] i.e., VxLAN packet 280 as an example flow trace packet communicated by the first TOR switch 16A to the second server 12x & [0138-0139] i.e., Similarly, each of TORs 58 receives Internet Protocol (IP) packets through its network interface, reads the packets’ destination IP address, looks up these addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets (i.e., third encapsulated packet) according to the result of the lookup). 

and routing, by the second network device (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device & Para [0054] i.e., TOR switches 16 may be network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality), the third encapsulated packet towards the destination (see Fig. 2A i.e., Destination Server 12X & Para’s [0056-0057] i.e., TOR switch routes packets through the physical network according to the Destination IP address in the header of the packet & [0059] i.e., Packets belonging to a packet flow allocated to path 27A, for example, traverse path 27A to reach server 12X & [0188] i.e., In some cases, the tunnel endpoint may allocate a packet flow to any one of a plurality of equal-cost multipaths to reach a packet flow destination). 

While Nakil discloses routing the encapsulated packet towards a destination identified by the destination address (see Fig.’s 1-2A & Para [0057] i.e., Destination IP address & [0059] i.e., Packets belonging to a packet flow allocated to path 27A, for example, traverse path 27A to reach server 12X & [0188]), Nakil does not disclose the packet comprising a VARP address for routing the packet to the destination address, the VARP address is a media access control (MAC) address, the VARP address is associated with a Virtual Tunnel End Point (VTEP) executing on the network device, and with a first layer 

Zhang discloses a packet (see Fig. 2 i.e., VXLAN encapsulation packet 260 & 270) comprising a VARP address (see Fig. 2 i.e., Inner MAC DA 271) for routing the packet to a destination address (see Para’s [0022] i.e., inner MAC destination address (DA) 271)

the VARP address is a media access control (MAC) address (see Para’s [0022] i.e., inner MAC destination address (DA) 271)

the VARP address is associated with a Virtual Tunnel End Point (VTEP) executing on the network device (see Fig. 1, VTEP executing on server device 150 & Fig. 2, VTEP 252), and with a first layer 2 domain (see Fig. 2 & Para [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks, [0018-0019] & [0022])

and the existence of the VARP address (see Fig. 2 i.e., Inner MAC DA 271) in the received inner packet (see Fig. 2, VXLAN encapsulation packet 260 & 270) alerts the see Para’s [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks, [0018-0019] i.e., The embodiments include a VXLAN VTEP (e.g., at a server with one or more VMs) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains. Additionally, the VTEP exposes the VM’s IP address to external switches/routers but hides the VM’s MAC address from external switches/routers by replacing the VM’s MAC address with the VTEP’s MAC address in communication between a VXLAN domain and the external domain & [0022-0024] & [0029]). 

wherein the destination is in the second layer 2 domain (see Figures 1-2 & Para’s [0016] i.e., VMs 154 belong to different VXLAN domains, [0024] i.e., the incoming packet is destined to an external client or component in an external domain, e.g., a VLAN domain, other non-VXLAN domain, or another different VXLAN domain (i.e., second L2 domain) & Para [0018] i.e., The embodiments include a VXLAN VTEP (e.g., at a server with one or more VMs) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains & [0019] i.e., Fig. 2 illustrates an embodiment system 200 for VXLAN inter-domain communications (or communications between different domains) & [0029]). 

Zhang suggests the VXLAN VTEP 252 (see Fig. 2) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains, (see Para’s [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks & [0018]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing for the network routing performed in Nakil who discloses routing VXLAN packets from a first server to a second server via a first TOR switch, to route the received packets  according to the VARP address associated with a VTEP in the received packets of Zhang because the motivation lies in Zhang that the VXLAN VTEP is configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains using VXLAN technology. 

The combination of Nakil in view of Zhang does not disclose the claim features receiving, by the network device, the first encapsulated packet addressed to the network device, wherein the first encapsulated packet comprises an inner packet comprising a VARP address and a VARP IP address, wherein the network device maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses, wherein the VARP IP address is one of the plurality of VARP IP addresses, wherein the VARP IP address is associated with the VARP address, and wherein the second network device address replaces the VARP 

Asano discloses receiving, by a network device (see Fig. 14 i.e., Router 14), a first encapsulated packet addressed to the network device, (see Para’s [0017] i.e., When the destination MAC address comparison unit 14e determines that the received packet is addressed to the router 14 & [0021] i.e., The router 14 receives the packet, extracts the destination MAC address from the packet (i.e., “first encapsulated packet”)) 

wherein the first encapsulated packet comprises an inner packet comprising a VARP address and a VARP IP address, (see Para [0021] i.e., The router 14 receives the packet, extracts the destination MAC address (i.e., “VARP address”) from the packet (i.e., “first encapsulated packet”), and determines whether or not the received packet is addressed to the router 14. When the received packet is addressed to the router 14…Subsequently the router 14 extracts the destination IP address “192.177.2.1” from the header of the packet (i.e., “VARP IP address”)) 

wherein the network device (see Fig. 14 i.e., Router 14) maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., the router 14 refers to the ARP table illustrated in Fig. 17 and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address & [0074])

wherein the VARP IP address is one of the plurality of VARP IP addresses, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., Subsequently, the router 14 extracts the destination IP address “192.177.2.1” from the header of the packet…Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, & [0074])

wherein the VARP IP address is associated with the VARP address, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address & [0074])

Asano further discloses decapsulating, by the first network device (see Fig. 14 i.e., Router 14), the first encapsulated packet to obtain the VARP address of the inner packet (see Para’s [0017] & [0021] i.e., the router 14 receives the packet, extracts the destination MAC address from the packet, and determines whether or not the received packet is addressed to the router 14). 

Asano further discloses processing, by the network device (see Fig. 14 i.e., Router 14) and based at least in part on the VARP address, the inner packet to obtain a rewritten inner packet comprising the destination address and a second network device address associated with a second network device (see Para’s [0017] & [0021] i.e., The router 14 receives the packet, extracts the destination MAC address from the packet (i.e., “processing”), and determines whether or not the received packet is addressed to the router 14…Subsequently, the router 14 extracts the destination IP address from the header of the packet…Thereafter, the router 14 refers to the ARP table as illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet (i.e., “rewritten packet”) with the MAC address corresponding to the destination IP address). 

and wherein the second network device address replaces the VARP address in a rewritten inner packet, (see Fig. 15 i.e., 14j, Fig. 17 & Para’s [0017] i.e., the MAC-address replacement unit 14j replaces the destination MAC address in the packet with a MAC address of a destination host, [0021] i.e., Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address)

(Asano suggests the router 14 replaces the destination MAC address in the packet with the acquired MAC address for properly routing the packet to its appropriate destination see Para’s [0017] & [0021])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the routing of the encapsulated packet from the TOR switch to its appropriate destination as disclosed in Nakil in view of Zhang to implement the ARP table of the router 14 disclosed in Asano who discloses the router uses the ARP table for determining a destination MAC address corresponding to a destination IP address extracted from the header of a received packet based on an IP address to MAC address mapping in the ARP table because the motivation lies in Asano for replacing by the router, the destination MAC address in the packet with the acquired MAC address for properly routing the packet to its appropriate destination according to the determined destination MAC address acquired by the router. 

The combination of Nakil in view of Zhang, and further in view of Asano does not disclose the claim feature of wherein a source address in the rewritten inner packet is a first network device MAC address. However the claim feature would be rendered obvious in view of CHU US (2014/0317616).

CHU discloses wherein a source address in the rewritten inner packet is a first network device MAC address (see Para’s [0042] i.e., When the TOR switch 80 receives an 802.1q packet, with destination address A and source address B, from an attached device, it will first consult its forwarding table. The forwarding table indicates that address A is attached to TOR switch 82. It will attach an outer header to the incoming 802.1 packet as specified in the 802.1ah standard & [0043] i.e., According to the illustrated example, the outer header includes the following elements: a backbone source address B-SA, which is the Ethernet address (i.e., “VARP address”) of the ingress BEB (i.e., the TOR switch 80)).

(CHU suggests the TOR switch 80 includes information in the packet such as the source address which is forwarded to a TOR switch 82 for indicating the source of the packet in order for the TOR switch 82 to route the packet to its appropriate destination according to the received routing information in the packet, (see Para’s [0042-0043])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the routing of the encapsulated packet from the TOR switch to its appropriate destination as disclosed in Nakil in view of Zhang, and further in view of Asano to include a source address in the rewritten inner packet which is the first network device MAC address as disclosed in Chu who discloses including information such as the TOR switch source address in a rewritten packet because the motivation lies in Chu for the TOR switch 80 to include information in the packet such as the source address which is forwarded to a TOR switch 82 for indicating the source of the packet in order for the TOR switch 82 to route the packet to its appropriate destination according to the received routing information in the packet. 

Nakil, see Para’s [0187] & [0189]), the second VNI is associated with the first network device and the second network device (Nakil, see Para’s [0187] & [0189]), and the third VNI is associated with the second network device and the destination (Nakil, see Para’s [0187] & [0189]). 

Regarding Claim 30, the combination of Nakil in view of Zhang discloses the method of claim 29, wherein processing the inner packet by the first network device comprises using a routing table (Nakil, see Fig. 3, RT table 56) to determine that the destination is accessible via the second network device based on the association of the second network device and the destination with the third VNI, (see Para [0138-0139] i.e., Similarly, each of TORs 58 receives Internet Protocol (IP) packets through its network interface, reads the packets’ destination IP address, looks up these addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets (i.e., third encapsulated packet) according to the result of the lookup & [0187]). 

Regarding Claim 31, the combination of Nakil in view of Zhang discloses the method of claim 30, wherein the first network device receives route information for populating the routing table using an interior gateway protocol (IGP), (Nakil, see Para [0095])

Nakil, see Fig. 2A & Para [0091]), and wherein the second VNI is only associated with the plurality of network devices, (Nakil, see Para [0187]). 

Regarding Claim 33, the combination of Nakil in view of Zhang discloses the method of claim 28, wherein the inner packet is encapsulated in the first encapsulated packet using a Virtual Extensible Local Area Network (VXLAN) protocol, (Nakil, see Fig. 9 & Para’s [0186-0187] i.e., VxLAN packet 280). 

Regarding Claim 34, the combination of Nakil in view of Zhang discloses the method of claim 31, wherein the first network device (Nakil, see Fig. 3, TOR 58A) comprises a first virtual tunnel end point (VTEP) (Nakil, see Para’s [0095-0096]), and wherein the second network device (Nakil, see Fig. 3, TOR 58B) comprises a second VTEP. (Nakil, see Para’s [0072] & [0095-0096] i.e., the packets are to be encapsulated in a tunneling protocol, such as with a tunnel header that may include one or more headers for different layers of the virtual network protocol stack).   

Regarding Claim 35, the combination of Nakil in view of Zhang discloses the method of claim 29, wherein the inner packet comprises a Media Access Control (MAC) frame comprising an Internet Protocol (IP) packet, (Nakil, see Para [0054] & [0057] i.e., destination MAC and IP addresses). 
5Application No.: Not Yet Assigned Docket No.: 18055/017003Regarding Claim 36, Nakil discloses a method for routing, comprising: receiving, from a source (see Fig. 1, Server 12A) and by a first network device (see Fig. 1, TOR switch 16A), a first encapsulated packet addressed to the first network device, (see Para [0059] i.e., packets transferred between server 12a to server 12x are processed and received via TOR switches 16A, 16N & [0061] i.e., flow trace packet forwarded to the first next hop of path 27A i.e., TOR switch 16A) & [0095]). 

wherein the first encapsulated packet comprises a first virtual network identifier (VNI) (see Fig. 9, VNI 292 & Para [0187]) and an inner packet comprising a destination address associated with a destination; (see Para’s [0010] i.e., Virtual network elements encapsulate packets generated or consumed by instances of the application in the virtual network domain in a tunnel header that includes addresses that conform to the physical network addressing scheme. Accordingly, and hereinafter, a packet generated or consumed by application instances may be referred to as an in “inner packet” & [0059] i.e., packets according to an invariant selection of the packet header fields (i.e. “inner packet”), including source IP address, destination IP address, IP protocol (IPv4) or next header (IPv6), transport layer source port, and/or transport layer destination port, for example), a (VARP) first Internet Protocol (IP) address (see Para [0059] i.e., destination IP address)

Wherein the network device maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses (see Fig. 3 i.e., RT table 56B of TOR 58A maintains a plurality of VARP IP addresses similar to RT table 56A & Para’s [0133-0134] i.e., Rt table containing routing information for packets, which described a topology of a network. Routing Table 56A may be for example, a table of packet destination Internet protocol (IP) addresses and the corresponding next hop & [0139] i.e., Tors 58 looks up packets destination IP address in IP addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup)

decapsulating, by the first network device (see Fig. 1, TOR switch 16A), the first encapsulated packet to obtain the destination address of the inner packet, (see Para’s [0012] i.e., decapsulate packets, [0095] i.e., Encapsulation and/or de-capsulation of virtual network packets within physical network packets may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 & [0181]).

processing, by the first network device (see Fig. 1, TOR Switch 16A), the inner packet to obtain an unencapsulated packet comprising the destination address, (see Para’s [0095] i.e., de-capsulation functions may be performed at the first-hop TOR switch 16 & [0139] i.e., Similarly, each of TORs 58 receives Internet Protocol (IP) packets through its network interface, reads the packets destination IP address, looks up these addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup). 

routing the unencapsulated packet to a second network device (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device) via spine tier (see Fig. 1, Chassis Switches 18A-18M & Para’s [0053-0054] & [0136-0139] i.e., the routing table of chassis switch 52 indicates that the packet is to be sent to TOR 58A via link 60A, and chassis switch transmits the packets accordingly, ultimately for forwarding to a specific one of the servers 51)

receiving, from the spine tier (see Fig. 1, Chassis Switches 18A-18M) and by the second network device (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device), the encapsulated packet, (see Para’s [0095] & [0137-0139] i.e., each of TORs 58 forwards the packets according to the result of the lookup and will therefore be received by the second TOR switch)
. 
processing, by the second network device (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device), the encapsulated packet to obtain a rewritten inner packet comprising the destination address and a second destination address, (see Para’s [0095] & [0138-0139] i.e., Similarly, each of TORs 58 receives Internet Protocol (IP) packets through its network interface, reads the packets’ destination IP address, looks up these addresses on its routing table 56 to determine the corresponding destination component, and forwards the packets according to the result of the lookup). 

generating, by the second network device (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device), a second encapsulated packet comprising the rewritten inner packet and a second VNI (see Fig. 9, VNI 292 & Para [0187]), (see Fig. 9 & Para’s [0058] i.e., inner packet is encapsulated by an outer IP header & [0095] i.e., Ethernet packets generated or consumed by the instances of applications executed by virtual machines 36 within the virtual network domains may be encapsulated in another packet (e.g., another IP or Ethernet packet) that is transported by the physical network. The packet transported in a virtual network may be referred to herein as an "inner packet" while the physical network packet may be referred to herein as an "outer packet". As another example, encapsulation and de-capsulation functions may be performed at the edge of switch fabric 14 at a first-hop TOR switch 16 & [0186-0187] i.e., VxLAN packet 280 as an example flow trace packet communicated by the first TOR switch 16A to the second server 12x)
and routing (see Fig. 1, TOR switch 16N or Fig. 3, TOR switch 58B as a second network device & Para [0054] i.e., TOR switches 16 may be network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality) the second encapsulated packet towards the destination, (see Fig. 2A i.e., Destination Server 12X & Para’s [0056-0057] i.e., TOR switch routes packets through the physical network according to the Destination IP address in the header of the packet & [0059] i.e., Packets belonging to a packet flow allocated to path 27A, for example, traverse path 27A to reach server 12X & [0188] i.e., In some cases, the tunnel endpoint may allocate a packet flow to any one of a plurality of equal-cost multipaths to reach a packet flow destination). 

While Nakil discloses routing the encapsulated packet towards a destination identified by the destination address (see Fig.’s 1-2A & Para [0057] i.e., Destination IP address & [0059] i.e., Packets belonging to a packet flow allocated to path 27A, for example, traverse path 27A to reach server 12X & [0188]), Nakil does not disclose the packet comprising a VARP address for routing the packet to the destination address, the VARP address is a media access control (MAC) address, the VARP address is associated with a Virtual Tunnel End Point (VTEP) executing on the network device, and with a first layer 2 domain and the existence of the VARP address in the received inner packet alerts the network device that the inner packet requires routing to a second layer 2 domain and wherein the destination is in the second layer 2 domain. However the limitation would be rendered obvious in view of Zhang US (2014/0146817).  

Zhang discloses a packet (see Fig. 2 i.e., VXLAN encapsulation packet 260 & 270) comprising a VARP address (see Fig. 2 i.e., Inner MAC DA 271) for routing the packet to a destination address (see Para’s [0022] i.e., inner MAC destination address (DA) 271)

the VARP address is a media access control (MAC) address (see Para’s [0022] i.e., inner MAC destination address (DA) 271)

the VARP address is associated with a Virtual Tunnel End Point (VTEP) executing on the network device (see Fig. 1, VTEP executing on server device 150 & Fig. 2, VTEP 252), and with a first layer 2 domain (see Fig. 2 & Para [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks, [0018-0019] & [0022])

and the existence of the VARP address (see Fig. 2 i.e., Inner MAC DA 271) in the received inner packet (see Fig. 2, VXLAN encapsulation packet 260 & 270) alerts the network device that the inner packet requires routing to a second layer 2 domain (see Para’s [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks, [0018-0019] i.e., The embodiments include a VXLAN VTEP (e.g., at a server with one or more VMs) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains. Additionally, the VTEP exposes the VM’s IP address to external switches/routers but hides the VM’s MAC address from external switches/routers by replacing the VM’s MAC address with the VTEP’s MAC address in communication between a VXLAN domain and the external domain & [0022-0024] & [0029]). 

wherein the destination is in the second layer 2 domain (see Figures 1-2 & Para’s [0016] i.e., VMs 154 belong to different VXLAN domains, [0024] i.e., the incoming packet is destined to an external client or component in an external domain, e.g., a VLAN domain, other non-VXLAN domain, or another different VXLAN domain (i.e., second L2 domain) & Para [0018] i.e., The embodiments include a VXLAN VTEP (e.g., at a server with one or more VMs) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains & [0019] i.e., Fig. 2 illustrates an embodiment system 200 for VXLAN inter-domain communications (or communications between different domains) & [0029]). 

Zhang suggests the VXLAN VTEP 252 (see Fig. 2) configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains, (see Para’s [0016] i.e., At least some of the servers 150 may also use VXLAN technology and encapsulation and as such include a VXLAN Tunnel End Point (VTEP) 152 which contains the functionality needed to tunnel packets of VMs or other endpoints over L2/L3 networks & [0018]).
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing for the network routing performed in Nakil who discloses routing VXLAN packets from a first server to a second server via a first TOR switch, to route the received packets  according to the VARP address associated with a VTEP in the received packets of Zhang because the motivation lies in Zhang that the VXLAN VTEP is configured to determine whether an incoming packet or traffic is to be forwarded within the same VXLAN domain or between different domains using VXLAN technology. 

While Nakil discloses the TOR switch routes the packet to a spine tier switch in order to reach the destination, (see Fig. 1 i.e., Chassis switch 16A & Para’s [0059] [0095]), the combination of Nakil in view of Zhang does not disclose the claim features receiving, by 

Asano discloses receiving, by a network device (see Fig. 14 i.e., Router 14), a first encapsulated packet addressed to the network device, (see Para’s [0017] i.e., When the destination MAC address comparison unit 14e determines that the received packet is addressed to the router 14 & [0021] i.e., The router 14 receives the packet, extracts the destination MAC address from the packet (i.e., “first encapsulated packet”)) 

wherein the first encapsulated packet comprises an inner packet comprising a VARP address and a VARP IP address, (see Para [0021] i.e., The router 14 receives the packet, extracts the destination MAC address (i.e., “VARP address”) from the packet (i.e., “first encapsulated packet”), and determines whether or not the received packet is addressed to the router 14. When the received packet is addressed to the router 14…Subsequently the router 14 extracts the destination IP address “192.177.2.1” from the header of the packet (i.e., “VARP IP address”)) 

wherein the network device (see Fig. 14 i.e., Router 14) maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., the router 14 refers to the ARP table illustrated in Fig. 17 and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address & [0074])

wherein the VARP IP address is one of the plurality of VARP IP addresses, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., Subsequently, the router 14 extracts the destination IP address “192.177.2.1” from the header of the packet…Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, & [0074])

wherein the VARP IP address is associated with the VARP address, (see Fig. 17 & Para’s [0017] i.e., The ARP table 14h is a table storing IP addresses of hosts and MAC addresses corresponding to the IP addresses, [0021] i.e., Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address & [0074])

Asano further discloses decapsulating, by the first network device (see Fig. 14 i.e., Router 14), the first encapsulated packet to obtain the VARP address of the inner packet (see Para’s [0017] & [0021] i.e., the router 14 receives the packet, extracts the destination MAC address from the packet, and determines whether or not the received packet is addressed to the router 14). 

Asano further discloses processing, by the network device (see Fig. 14 i.e., Router 14) the inner packet to obtain an unencapsulated packet comprising the destination address (see Para’s [0017] & [0021] i.e., The router 14 receives the packet, extracts the destination MAC address from the packet (i.e., “processing”), and determines whether or not the received packet is addressed to the router 14…Subsequently, the router 14 extracts the destination IP address from the header of the packet…Thereafter, the router 14 refers to the ARP table as illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet (i.e., “rewritten packet”) with the MAC address corresponding to the destination IP address). 

and wherein a switch MAC address replaces the VARP address in the unencapsulated  packet, (see Fig. 15 i.e., 14j, Fig. 17 & Para’s [0017] i.e., the MAC-address replacement unit 14j replaces the destination MAC address in the packet with a MAC address of a destination host, [0021] i.e., Thereafter, the router 14 refers to the ARP table illustrated in Fig. 17, and acquires a MAC address corresponding to the destination IP address, and replaces the destination MAC address in the packet with the MAC address corresponding to the destination IP address & [0022] i.e., The L2 switch 15 receives the packet output from the router 14)

(Asano suggests the router 14 replaces the destination MAC address in the packet with the acquired MAC address for properly routing the packet to its appropriate destination according to the determined destination MAC address acquired by the router, (see Para’s [0017] & [0021])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the routing of the encapsulated packet from the TOR switch to the spine tier switch in order to reach the destination as disclosed in Nakil in view of Zhang to determine the spine tier switch MAC address based on the teachings of Asano who discloses the router uses the ARP table for determining a destination switch MAC address corresponding to a destination IP address extracted from the header of a received packet based on an IP address to MAC address mapping in the ARP table because the motivation lies in Asano for replacing by the router, the MAC address in the packet with the acquired MAC address for properly routing the packet to its appropriate destination according to the determined MAC address acquired by the router. 

The combination of Nakil in view of Zhang, and further in view of Asano does not disclose the claim feature of wherein a source address in the unencapsulated packet is a first 

CHU discloses wherein a source address in the unencapsulated packet is a first network device MAC address (see Para’s [0042] i.e., When the TOR switch 80 receives an 802.1q packet, with destination address A and source address B, from an attached device, it will first consult its forwarding table. The forwarding table indicates that address A is attached to TOR switch 82. It will attach an outer header to the incoming 802.1 packet as specified in the 802.1ah standard & [0043] i.e., According to the illustrated example, the outer header includes the following elements: a backbone source address B-SA, which is the Ethernet address (i.e., “first network device MAC address”) of the ingress BEB (i.e., the TOR switch 80)).

(CHU suggests the TOR switch 80 includes information in the packet such as the source address which is forwarded to a TOR switch 82 for indicating the source of the packet in order for the TOR switch 82 to route the packet to its appropriate destination according to the received routing information in the packet, (see Para’s [0042-0043])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the routing of the encapsulated packet from the TOR switch to its appropriate destination as disclosed in Nakil in view of Zhang, and further in view of Asano to include a source address in the unencapsulated packet which is the MAC address of the first network device as disclosed in Chu who discloses including information such as the TOR 

Regarding Claim 37, the combination of Nakil in view of Zhang discloses the method of claim 37, wherein: the spine tier comprises a spine tier device (Nakil, see Fig. 2A, Chassis switch 18A), before the processing of the encapsulated packet by the second network device, the unencapsulated packet is received by the spine tier device (Nakil, see Para [0138] i.e., chassis switch 52 receives Internet Protocol (IP) packets through its network interface) and the spine tier device (Nakil, see Fig. 2A, Chassis switch 18A) comprises a routing table (Nakil, see Fig. 3, RT Table 56A) comprising a routing table entry that indicates that the destination is reachable via the second network device, (Nakil, see Para [0137]).

Regarding Claim 38, the combination of Nakil in view of Zhang discloses the method of claim 37, wherein: the first VNI is associated with the source and the first network device (Nakil, see Para’s [0187] & [0189]), the second VNI is associated with the second network device and the destination (Nakil, see Para’s [0187] & [0189]), and the spine tier device is not associated with any VNI (Nakil, see Para’s [0187] & [0189]). 
6Application No.: Not Yet Assigned Docket No.: 18055/017003
Nakil, see Fig. 9 & Para’s [0186-0187] i.e., VxLAN packet 280). 

Regarding Claim 40, the combination of Nakil in view of Zhang discloses the method of claim 39, wherein the second network device (Nakil, see Fig. 3, TOR 58B) comprises a second VTEP, (Nakil, see Para’s [0072] & [0095-0096] i.e., the packets are to be encapsulated in a tunneling protocol, such as with a tunnel header that may include one or more headers for different layers of the virtual network protocol stack).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADNAN BAIG/Primary Examiner, Art Unit 2461